Citation Nr: 1807925	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  14-03 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a lung disorder.

5.  Entitlement to service connection for restless leg syndrome.

6.  Entitlement to service connection for neuropathy of the right lower extremity.  

7.  Entitlement to service connection for neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active duty service from October 11, 1990 to May 1991, with service in Saudi Arabia between December 1990 and April 1991.  He also had additional Reserve and National Guard service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The claims were remanded by the Board in February 2017 in order to schedule a requested hearing.  The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in May 2017.  A transcript is of record.  Although the record was held open for the Veteran and        his representative to submit additional evidence, no such evidence was received.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues other than service connection or hearing loss are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

FINDING OF FACT

A bilateral hearing loss disability was shown prior to active service, is not attributable to active duty, and did not result from disease or injury incurred or aggravated while performing active duty for training, or an injury incurred or aggravated while performing inactive duty for training.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 101, 1110, 1112, 1131, 1137, 1153, 5107 (2012); 38 C.F.R. §§ 3.6, 3.303, 3.306, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease           or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously on active duty for 90 days or more during a period of war, or during peacetime service after December 31, 1946, sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear  and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. §§ 1111, 1132.  

If a preexisting disorder is noted upon entry into service, the veteran cannot bring   a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder. 38 U.S.C. § 1153. A preexisting disease or injury will be considered to have been aggravated by military service where there    is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  Where a preexisting condition was noted upon entry into service, the veteran has the burden of showing that the preexisting condition worsened in service. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).       If the veteran establishes worsening in service, then the disability is presumed to   have been aggravated in service, and the burden shifts to VA to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease. 38 U.S.C. § 1153; 38 C.F.R. § 3.306; Horn v. Shinseki, 25 Vet. App. 231, 235 n. 6 (2012). 


Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C. § 1153; 38 C.F.R. § 3.306; Green v. Derwinski, 1 Vet. App. 320 (1991). "Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened." See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Under the law, active service includes (1) active duty, (2) any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training during which the individual concerned was disabled or died from      an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a).   

When a claim is based on a period of active duty training, there must be evidence that the individual concerned became disabled during the period of active duty training as a result of a disease or injury incurred or aggravated in the line of duty; when a claim is based on a period of inactive duty training, there must be evidence that the individual concerned became disabled during the period of inactive duty training as a result of an or injury incurred or aggravated in the line of duty. In the absence of such evidence, the period of active duty training or inactive duty training would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C. § 101 (2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

Certain evidentiary presumptions - such as the presumption of soundness, presumption of aggravation, and presumption of service connection for chronic diseases do not generally apply to active duty training or inactive duty training.   See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Paulson, 7 Vet. App.    at 470-71.  Therefore, consideration of 38 U.S.C. §§ 1111 and 1132 (presumption  of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases first manifested after separation) for the periods of active duty training or inactive duty training is not appropriate.

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  "[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt      to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


The Veteran essentially contends that exposure to acoustic trauma during service while in the infantry with service on the firing line caused his current hearing loss.  As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with a bilateral hearing loss disability. Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether the condition is related to service.

Service treatment records for Reserve/National Guard service show that the Veteran exhibited bilateral hearing loss as defined by VA as early as January 1977. See report of medical examination.  During a September 1985 report of medical examination,    it was noted that the hearing loss was from working in a shipyard for 14 years. His physical profile was noted to be "3" for hearing loss.  A rating of "1" is the highest rating possible and means that the inductee's condition in that category should not result in any limitations in military assignments. See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  Profile ratings from "2" to "4" indicate the existence of physical conditions that will result in progressively more severe restrictions on the type of assignments that the inductee may be given. Id.  During the May 1989 physical examination prior to his active duty, moderate to severe hearing loss was noted by   the examiner.  He again had a "3" profile for hearing loss.  On a November 1991 service examination, it was noted that there had been no significant change in loss     of hearing since 1989, and his profile was again listed as "3" for hearing loss.  

A May 2010 VA audiology consult reveals that the Veteran reported the gradual decrease of hearing ability and noise exposure from military and his civilian occupation working in a shipyard.  The audiologist noted that his military noise exposure is more likely as not a contributing factor to his hearing impairment and that results were consistent with aging and noise-induced cochlear pathology.  

The preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  Although hearing loss was noted in January 1977, such was not shown to be during a period of active duty for training, nor has the Veteran alleged it was due to a specific injury during inactive duty training.  A September 1985 in-service examination that the Veteran's hearing loss was from working in    a shipyard for 14 years.  

Moreover, such hearing loss was noted on his May 1989 service examination prior to his period of active duty and was not permanently worsened during his active service.  In this regard, the Veteran underwent a VA audiological examination in July 2010 and the examiner determined that there was no aggravation of bilateral hearing loss during active duty service.  The rationale was based on review of audiometric findings dated in 1989 and 1991 and the conclusion that there were no standard threshold shifts.  The VA examiner's opinion is supported by the notation made during a November 1991 in-service examination that there had been no significant change in loss of hearing since 1989.  While the Board has considered the notation made during the May 2010 VA audiology consult that the Veteran's military noise exposure is more likely as not a contributing factor to his hearing impairment, it affords greater probative value to the July 2010 VA examiner's opinion because the latter opinion considered the entire claims file to include audiometric testing conducted during service and provided a rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

While the Veteran believes that his current bilateral hearing loss is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of hearing loss is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the etiology of his current bilateral hearing loss is   not competent medical evidence.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss disability    was incurred in or aggravated by a period of active service or active duty for training, or results from an injury during inactive duty for training.  Accordingly, service connection for hearing loss is denied.  

In reaching the above conclusion, the Board has considered the applicability of        the benefit of the doubt doctrine.  However, as the preponderance of the evidence      is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Board finds that additional development is needed in this case on the claims for service connection for a lumbar spine disorder, a heart disorder, a lung disorder, 
restless leg syndrome, and for bilateral lower extremity neuropathy.

During his hearing, the Veteran reported that he receives private treatment for his claimed conditions. The majority of the treatment records in the file are dated prior to April 2014.  Relevant ongoing medical records should be requested.  38 U.S.C. § 5103A(c) (2012).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant    to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his claimed disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those contained        in the claims file.  In addition, obtain updated VA treatment records. If any requested records are unavailable, the Veteran should be notified of such.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


